WESTERFIELD, J.
This is a suit for the purchase price of an automobile. Defendant as the highest bidder, was the adjudicatee at public sale of a Winton Automobile be longing to plaintiff. Defendant avers that ■the automobile would not run and was therefore unfit for the purpose for which it was intended. There was judgment for defendant and plaintiff has appealed.
The evidence clearly proves that the auctioneer guaranteed the automobile to be in running order and that when defendant attempted to drive it away it could not be made to run even with the assistance of an expert who had been summoned from a nearby garage for that purpose. The automobile was thereupon towed to á garage and upon examination was found to be in bad mechanical condition and in need of extensive repairs to put it in running order. Defendant thereupon stopped payment on his check which he had given the auction eer and refused to accept the car.
The vendor warrants the thing sold to be fit for the purpose for which it was intena ed unless warranty be expressly waived Crawford vs. Abbott Automobile Co., 157 La. 59, 101 South. 871.
We find no error in the judgment appealed from and it is therefore affirmed.